Citation Nr: 1606915	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-23 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1956 to February 1959.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In his August 2013 substantive appeal, the Veteran requested a Travel Board hearing; in December 2014 correspondence, he withdrew the request.

The RO adjudicated the Veteran's claim of service connection for bilateral hearing loss as an original service connection claim.  However, a March 1960 final rating decision denied him service connection for auditory apparatus trauma to in based essentially on a finding that a hearing loss disability was not shown.  As there is a prior final denial of service connection hearing loss, new and material evidence is needed to reopen the claim before it may be considered de novo.  The issue is characterized accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for bilateral hearing loss (on de novo review) and for cataracts are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed March 1960 rating decision denied the Veteran service connection for auditory apparatus trauma based essentially on a findings that a hearing loss disability was not shown.

2. Evidence received since the March 1960 rating decision shows the Veteran has a hearing loss disability; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim of service connection for bilateral hearing loss, there is no reason to belabor the impact of the VCAA in this matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis 

Generally, when a claim is disallowed and not appealed, it is final based on the evidence then of record, and it may not be reopened and allowed unless new and material evidence is received.  38 C.F.R. §§ 5108, 7105.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.         38 C.F.R. § 3.156(a).  


The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement; it interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  In determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A March 1960 rating decision denied the Veteran service connection for trauma to auditory apparatus based essentially on a finding that his hearing acuity was normal (a hearing loss disability was not shown).  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the March 1960 rating decision included the Veteran's service treatment records (STRs), VA treatment reports, and VA examination reports (which did not show that a hearing loss disability).

Evidence received since the March 1960 rating decision includes additional VA treatment records and VA examination reports which show the Veteran has a bilateral hearing loss disability. 

As the claim was previously denied because a hearing loss disability was not shown, for evidence to be new and material, it must relate to such unestablished fact, i.e., it must tend to show that the Veteran has hearing loss which might be related to service.

Reviewing the additional evidence received since the March 1960 rating decision, the Board finds that it is both new and material as there is now a medical diagnosis of bilateral hearing loss.  Furthermore, in statements (that must be considered credible for the purpose of reopening) the Veteran reported that he was exposed to acoustic trauma in service and that his bilateral hearing loss may also be related to a motor vehicle accident (MVA) during service in which he sustained head trauma (and subsequently was awarded service connection for traumatic brain injury (TBI)).  Accordingly, and particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for bilateral hearing loss may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claims.  

Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss was caused by noise trauma in service or as due to an MVA during service which resulted in a TBI for which service connection was subsequently granted.  His DD Form-214 reflects that his military occupational specialty (MOS) was microwave radio repairman.

On October 1956 service entrance examination, the Veteran's whispered voice hearing acuity was 15/15 in each ear.  His STRs are silent for any complaints, findings, treatment, or diagnosis of hearing loss.  On July 1958 and February 1959 service separation examinations, the Veteran's whispered voice hearing acuity was again 15/15 in each ear.  Notably, whispered voice testing can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VA Training Letter 10-02; see also Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whispered voice testing.).

On January 1960 VA audiometric examination, a hearing loss disability was not found.  Audiometry revealed that puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
15 
(30)
15
(25)
5
(15)
/
/
15
(20)
L
20
(35)
20
(30)
15
(25)
/
/
10
(15)

[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]

On June 2010 VA examination, the Veteran's ear, nose, and throat workup was negative and his hearing was found to be grossly symmetric.  The examiner opined, without providing rationale, that the Veteran's hearing loss is at least as likely as not due to the TBI he sustained in service.

On July 2010 audiological examination, the Veteran reported exposure to noise in service and also alleged that his bilateral hearing loss was due to a TBI he sustained in service.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
60
45
55
60
L
60
55
60
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 36 percent in the left.  The diagnosis was bilateral SNHL.  The examiner, an audiologist, stated that she could not provide an opinion without resorting to mere speculation and suggested that a physician would be better suited to determine whether the Veteran's bilateral hearing loss is due to his service-connected TBI.
On December 2010 VA ear disease examination, the Veteran denied noise exposure  during service and stated that he noticed a decrease in his hearing since the 1970s, and that his hearing has progressively worsened since.  The examiner referred to a July 2008 VA audiology treatment record wherein the Veteran reported a history of left ear infections and a history of punctured left ear drum with repair in 1965.  After noting that the Veteran had normal audiometry in January 1960 (cited as in February 1960), the examiner opined that the Veteran's impaired hearing is due to his recurrent childhood ear infections and not due to service or his service-connected TBI.

The opinion offered on the June 2010 VA examination lacks probative value as it is unaccompanied by rationale.  The July 2010 VA examination report is inadequate because the examiner did not provide a nexus opinion.  And the December 2010 VA examination lacks probative value as the opinion offered appears to be based on an erroneous factual assumption.  The examiner noted that the Veteran's hearing acuity was normal on January 1960 VA audiometry.  However, when the findings then reported in ASA units are converted to the current ISO values, they reflect that the January 1960 audiometry found elevated puretone thresholds at the 500 Hertz frequency in each ear, at the 1000 Hertz frequency in the left ear, and borderline elevated puretone thresholds at the 1000 Hertz frequency in the right ear and 2000 Hertz frequency in the left.   Further, the Board notes that the December 2010 VA examiner opined that the Veteran's bilateral hearing loss is more likely due to his recurrent childhood ear infections and not due to service.   Under 38 U.S.C.A. § 1111, the Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment, and such presumption may be rebutted only by clear and unmistakable evidence.  Because his hearing acuity was normal on service entrance, service connection for hearing loss disability may not be denied on the basis that it is due to pre-existing disability unless there is clear and unmistakable evidence of pre-existence; no such evidence is shown.  

Accordingly another audiological evaluation to secure an adequate medical advisory opinion in this matter is necessary.   


Service Connection for Cataracts

The Veteran claims that his cataracts are due to trauma sustained in a MVA during service I.

On June 2010 VA examination, it was noted that the Veteran underwent left eye cataract surgery in 1990 and right eye cataract surgery in 1995.  Bilateral pseudophakia was diagnosed.  The examiner declined to provide an opinion as to whether the  pseudophakia was related to trauma in service, explaining that there is a lack of adequate information regarding the trauma.  Another examination to secure an adequate opinion in this matter is necessary.

It also appears that pertinent (and perhaps critical) private medical records are outstanding.  According to several VA treatment records, the Veteran was seen by Dr. Adam Pass (a private physician) from 1988 to 2005.  Because treatment records from this provider may contain pertinent information, they must be sought.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should also ask the Veteran to identify the provider(s) of all evaluations and treatment he received for bilateral hearing loss or cataracts, records of which are not already associated with the claims file, and to provide the releases necessary for VA to secure the complete clinical records of all such evaluations and treatment, to specifically include records from Dr. Adam Pass.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  

2.  Thereafter, the AOJ should arrange for the Veteran to be afforded an audiological evaluation (with audiometric studies) to determine the likely etiology of his bilateral hearing loss. The Veteran's record must be reviewed by the examiner in conjunction with the examination.   The examiner should note that January 1960 (within one year after discharge. And earliest available) audiometry found elevated/borderline elevated puretone thresholds in each ears.   Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify the likely etiology for the Veteran's bilateral hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service, to include as due to noise trauma (The Veteran's MOS was microwave radio repairman.) in service or as due to the MVA in which he was involved during service?    

(b) If the hearing loss is determined to not be related directly to service, is it at least as likely as not (a 50% or better probability) that such disability was (i) caused or (ii) aggravated by (increased in severity due to) his service-connected TBI?  

(c) If the opinion is to the effect that the Veteran's TBI did not cause, but aggravated, his bilateral hearing loss, the examiner should specify, so far as is possible, the degree of such disability that has resulted from such aggravation.

The examiner must explain the rationale for all opinions in detail.  

3.  The AOJ should also refer the record to an ophthalmologist for review and an advisory medical opinion that responds to the following: 

(a) What is the most likely etiology for the Veteran's cataracts?  Specifically is it  at least as likely as not (a 50% or greater probability) that they are related directly to his service, to include as due to trauma from a MVA in which he was involved therein?  

(b) If cataracts are determined to not be related directly to service, were they at least as likely as not (a 50% or better probability) (i) caused or (ii) aggravated by (increased in severity due to) the Veteran's service-connected TBI.  

(c) If the cataracts are determined to neither be directly due to the Veteran's service, nor to have been caused or aggravated by his service-connected residuals of TBI, please identify the etiology for the cataracts considered more likely.  

The examiner must include rationale with all opinions.  

4.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


